                                                 Case 3:21-cv-00907-JD Document 11 Filed 03/11/21 Page 1 of 2



                                         1   BETY JAVIDZAD (SBN 240598)
                                             bety.javidzad@dentons.com
                                         2
                                             DENTONS US LLP
                                         3   601 South Figueroa Street, Suite 2500
                                             Los Angeles, California 90017-5704
                                         4   Telephone: (213) 623-9300
                                             Facsimile: (213) 623-9924
                                         5
                                             Attorney for Defendant
                                         6
                                             ALPHA CORE, INC.
                                         7

                                         8                                 UNITED STATES DISTRICT COURT
                                         9                               NORTHERN DISTRICT OF CALIFORNIA
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   LIZETTE VELEZ, individually and on            No. 3:21-cv-00907 JD
                                             behalf of all others similarly situated,
         DENTONS US LLP




                                        12
           (213) 623-9300




                                                                                           FIRST STIPULATION TO EXTEND TIME
                                        13                  Plaintiff,                     TO RESPOND TO INITIAL COMPLAINT

                                        14          vs.                                    Service:                  February 19, 2021
                                                                                           Current response date:    March 12, 2021
                                        15   ALPHA CORE, INC. d/b/a                        New response date:        April 12, 2021
                                        16   ENJOYMENT DELIVERED, a
                                             California corporation,
                                        17
                                                            Defendant.
                                        18

                                        19
                                        20
                                                     Defendant Alpha Core, Inc. (“Defendant”) on the one hand, by and through its attorney of
                                        21
                                             record, and Lizette Velez (“Plaintiff”) on the other hand, by and through her attorneys of record,
                                        22
                                             hereby stipulate and agree as follows:
                                        23
                                                                                          RECITALS
                                        24
                                                     1.     March 12, 2021, is the deadline for Defendant to answer or otherwise respond to the
                                        25
                                             Complaint; and
                                        26
                                                     2.     Counsel for Defendant was recently retained in this action and needs additional
                                        27
                                             time to discuss this matter with Plaintiff’s counsel.
                                        28


                                                                      FIRST STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                                                                                                  Case No. 3:21-cv-00907 JD
                                                 Case 3:21-cv-00907-JD Document 11 Filed 03/11/21 Page 2 of 2



                                         1           NOW THEREFORE, in consideration of the facts set forth above, the parties hereby

                                         2   stipulate and agree as follows:

                                         3           1.     The deadline for Defendant to answer or otherwise respond to the Complaint shall

                                         4   be continued to April 12, 2021; and

                                         5           2.     Defendant does not waive any defenses to the Complaint or its right to move to

                                         6   dismiss the Complaint.

                                         7           IT IS SO STIPULATED.

                                         8
                                             Dated: March 11, 2021                     DENTONS US LLP
                                         9
                                        10                                             By: /s/ Bety Javidzad
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                           Bety Javidzad
                                        11
                                                                                       Attorney for Defendant
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13
                                             Dated: March 11, 2021                     LAW OFFICES OF TODD M. FRIEDMAN
                                        14

                                        15                                             By: /s/ Joshua Moyer (w/ permission)
                                                                                           Joshua Moyer
                                        16
                                                                                       Attorney for Plaintiff
                                        17

                                        18

                                        19
                                        20
                                             117159941
                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                            -2-
                                                                      FIRST STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                                                                                                  Case No. 3:21-cv-00907 JD
